Dismissed and Memorandum Opinion filed December 4, 2003








Dismissed and Memorandum Opinion filed December 4,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00018 -CV
____________
 
WARREN ENTERPRISES, Appellant
 
V.
 
C.A. WALKER CONSTRUCTION, INC.,
LEISURE LIFE SENIOR APARTMENT HOUSING, LTD., AND LEISURE LIFE, INC., Appellees
 

 
On Appeal from the 151st
District Court
 Harris County, Texas
Trial Court Cause No. 99-38087
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from a judgment signed October 15, 2002.
On November 14, 2003, appellant filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.
 The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 4, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.